UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4989



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARLOS RIVERA-CRUZ,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. David A. Faber, Chief
District Judge. (CR-03-286)


Submitted:   March 30, 2005                 Decided:   April 18, 2005


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Edward H. Weis, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant. Kasey Warner,
United States Attorney, Karen B. George, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Carlos Rivera-Cruz pled guilty to one count of making a

false statement in an application for a passport, in violation of

18 U.S.C.A. § 1542 (West Supp. 2004).              On October 29, 2004, the

district court sentenced Rivera-Cruz, over his objection based upon

Blakely v. Washington, 124 S. Ct. 2531 (2004), to a fourteen-month

term of imprisonment to be followed by three years of supervised

release. After Rivera-Cruz filed his notice of appeal, the Supreme

Court decided United States v. Booker, 125 S. Ct. 738 (2005).              The

Government and Rivera-Cruz have filed a joint motion to remand for

resentencing in light of the Booker decision.

            We grant the motion for remand to allow the district

court to reconsider Rivera-Cruz’s sentence in light of the Booker

decision.      Rivera-Cruz’s formal brief on appeal reveals that the

applicability of Booker is the only issue that he wishes to pursue

on   appeal.     Therefore,    we   affirm   his    conviction,   vacate   the

sentence    imposed    by     the   district    court,    and     remand   for

reconsideration of the sentence.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                         AFFIRMED IN PART,
                                             VACATED IN PART, AND REMANDED



                                    - 2 -